UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
BRIAN FISCHLER,Individually and on            ECF CASE
behalf of all other persons similarly
situated,
                                              No.: 1:18-cv-4624(KAM)(SJB)
               Plaintiff,

        v.

SPITZER ENGINEERING LLC, d/b/a 420
Kent

               Defendant.


                  STIPULATION OF DISMISSAL WITH PREJUDICE

        Plaintiff and Defendant, under Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate to

dismiss this action with prejudice, resolving all matters in dispute having been made and

each party to bear its own fees and costs.

Dated: January 9, 2019 ----------
                        2018                  Dated:       c".41.e._,,, 10 2018
      New York, New York                            New York, New York
                                                           1

Douglas B. Lipsky, Esq.                       Narges Kakalia
LIPSKY LOWE LLP                               MINTZ, LEVIN, COHN,FERRIS,
630 Third Avenue, Fifth Floor                 GLOVSKY AND POPEO,P.C.
New York, New York 10017-6705                 666 Third Avenue
212.392.4772                                  New York, New York 10017
Doug@lipskylowe.com                           212.692.6215
Attorneysfor Plaintiff                        NMKakalia@mintz.com
                                              Attorneysfor Defendant




82155884v.2
